                         Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 1 of 125



 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     CHERYL BISHOP,                                             No.
 9
                                  Plaintiff,                    COMPLAINT
10
                           v.                                   JURY TRIAL REQUESTED
11
     WILLIAM P. BARR, ATTORNEY
12   GENERAL, DEPARTMENT OF JUSTICE,
     ALCOHOL, TOBACCO, FIREARMS &
13   EXPLOSIVES AGENCY,

14                                Defendants.

15
                  Plaintiff Cheryl Bishop alleges as follows:
16
                                               I.    NATURE OF CASE
17
                  1.1      This is an action for damages, and declaratory and injunctive relief to remedy and
18
     prevent racial harassment, discrimination, and retaliation against ATF Supervisor Cheryl Bishop.
19
     She brings this action under Title VII of the Civil Rights Act of 1964.
20
                                    II.        ADMINISTRATIVE EXHAUSTION
21
                  2.1      Plaintiff filed her formal individual complaint, numbered ATF-2020-00774 by
22
     ATF, with the Defendant more than 180 days ago. No hearing has been scheduled. An appeal
23
     has not been filed and a final action has not been taken, so Plaintiff has the right to file this civil
24
     action in court.
25

26

27

     COMPLAINT - 1                                                                MACDONALD HOAGUE & BAYLESS
                                                                                    705 Second Avenue, Suite 1500
                                                                                       Seattle, Washington 98104
                                                                                  Tel 206.622.1604 Fax 206.343.3961
     11256.01 ni086703
                         Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 2 of 125



 1                                      III.   JURISDICTION AND VENUE

 2                3.1      This Court has subject matter jurisdiction over Plaintiff’s claims under 28 U.S.C.

 3   § 1331 and 28 U.S.C. § 1343(a).

 4                3.2      The Court has personal jurisdiction over Defendant within the Western District of

 5   Washington.

 6                3.3      Venue is proper in the Western District of Washington because a substantial part

 7   of the events complained of occurred in this District, the Plaintiff resides in this District, and the

 8   Plaintiff is assigned by Defendant to perform her duties for the Defendant in its offices located in

 9   this District. See 28 U.S.C. § 1391.

10                                                 IV.    PARTIES

11                4.1      Plaintiff Cheryl Bishop is an individual residing in Seattle, WA. She is

12   African-American. Since July 2013, she was a Senior Special Agent Canine Handler (SACH)

13   for the Bureau of ATF until being promoted to Supervisor in 2017.

14                4.2      Defendant William P. Barr is the Attorney General of the United States, who is

15   the appropriate “head” of the Department of Justice and its constituent federal agency, Alcohol

16   Tobacco Firearms & Explosives (ATF) that employs Plaintiff, and therefore is the proper

17   Defendant in this action, under 42 U.S.C. § 2000e-16(c). Defendant is an employer within the

18   meaning of Title VII.

19                                                  V.      FACTS

20                5.1      On April 24, 2018, Plaintiff Cheryl Bishop filed an employment discrimination

21   lawsuit in this Court alleging, among other things, that ATF Group Supervisor (GS) Brad Devlin

22   had been subjecting her to a hostile work environment based on her race and in retaliation for

23   her protected activity in reporting his racial harassment. Bishop v. Sessions, No. C18-00599- SZ

24   (W.D. Wash.), Dkt. 1, ¶¶ 5.10-5.11. She alleged that she had repeatedly reported GS Devlin’s

25   misconduct to her employer, ATF, and that her superiors were aware of his racism, but that ATF

26   failed to take effective action to remedy and prevent GS Devlin’s misconduct. Id. ¶¶ 5.12-5.20.

27   And further, Ms. Bishop alleged that ATF retaliated against her for her protected activity. Id. ¶¶

     COMPLAINT - 2                                                                MACDONALD HOAGUE & BAYLESS
                                                                                    705 Second Avenue, Suite 1500
                                                                                       Seattle, Washington 98104
                                                                                  Tel 206.622.1604 Fax 206.343.3961
     11256.01 ni086703
                         Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 3 of 125



 1   5.21-5.42. She alleged that Defendant’s conduct violated Title VII of the Civil Rights Act of

 2   1964 and she sought a declaration and injunction to prevent continuation of the misconduct. Id.

 3   ¶¶ 6.1-7.1.

 4                5.2      In his deposition—which he widely circulated so is at issue in this lawsuit—GS

 5   Devlin had testified that he had repeatedly disparaged and mocked Ms. Bishop, confirming his

 6   own misconduct. Exhibit A is a true copy of the transcript of GS Devlin’s deposition (redacted

 7   by him). Among other things, he testified that he told ATF colleagues that Ms. Bishop is

 8   “worthless,” id. at 67:25-68:4, that she has a “poor” reputation and was “pushy or bossy” and

 9   “difficult” to get along with, id. at 32:19-23, 40:9-41:3, that he told “two or three”

10   U.S. Attorneys that Ms. Bishop is a “train wreck” because “that was an accurate description,”

11   and it was “fine” for him to say about her, id. at 36:23-37:2, 39:22-25, 67:19-23, that he told

12   their fellow agents in Portland and Eugene, Oregon what he thinks of Ms. Bishop, id. at 68:14- 3,

13   that he found Ms. Bishop’s request that he stop widely disparaging her “entertaining,” id. at

14   73:19-74:24, that on one occasion he “wasn’t going to put up with” her demeanor so “stood up”

15   and told her “Get the hell out of my office,” id. at 42:15-43:4, that he thinks it is acceptable to

16   send to colleagues—including Ms. Bishop—jokes that ATF management testified were racially

17   offensive, id. at 44:15-46:6, and that Ms. Bishop was getting preferential treatment because she

18   had filed an EEO complaint, id. at 64:21-23.

19                5.3      Defendant reached a settlement of Ms. Bishop’s legal claims, which the

20   Seattle Times newspaper reported in a news article published on November 18, 2019. Exhibit B

21   is a true copy of the Seattle Times news article.

22                5.4      Three days later, on November 21, 2019, GS Devlin used his ATF email account

23   to send an email attacking Ms. Bishop and her protected activity to over 150 line level and

24   management employees of ATF—including the Seattle Field Office’s two ASACs and SAC as

25   well as the Agency’s Assistant Director of Field Operations, whose second line supervisor is the

26   Director of ATF. Exhibit C is a true copy of GS Devlin’s email. Exhibit D is the list of the

27   known recipients to which GS Devlin sent his email.

     COMPLAINT - 3                                                              MACDONALD HOAGUE & BAYLESS
                                                                                  705 Second Avenue, Suite 1500
                                                                                     Seattle, Washington 98104
                                                                                Tel 206.622.1604 Fax 206.343.3961
     11256.01 ni086703
                         Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 4 of 125



 1                5.5      GS Devlin also sent his email to employees of other law enforcement agencies

 2   that work collaboratively with ATF, such as those of the City of Lakewood and the State of

 3   Oregon, as well as to contractors of the ATF. Id.

 4                5.6      In his widely sent email, GS Devlin stated: “As you are all aware, The Seattle

 5   Times published another article on Nov. 18th announcing Cheryl Bishop’s victory lawsuit

 6   against the government claiming harassment, discrimination, and retaliation (attached).” To his

 7   email, he attached the Seattle Times article reporting on Plaintiff’s settlement with ATF, Exhibit

 8   B. He wrote, “Unfortunately, I have not only been used as a means to her end - but as an ATF

 9   employee, I was prohibited from discussing anything related to her ‘pending litigation.’” See

10   Exhibit C. He attacked Ms. Bishop’s ethics, accusing her falsely of having “gone to the media,”

11   when in fact the media came to her after finding the filings in court that were publicly available:

12   “I am unaware of any ATF or DOJ policy which allows an employee to go to the media during

13   ongoing litigation - criminal or civil. If I would have gone to the media, I would have been

14   fired.” Id. He asserted recklessly, and falsely, that “Cheryl and her attorney [] publish[ed] a

15   photo of me and disclose[d] my identity as a current ATF employee. I think this is ethically

16   wrong and unprofessional.” Id.

17                5.7      But “The media” obtained GS Devlin’s name, employment, and photograph from

18   public court filings, see, e.g., Bishop v. Sessions, No. C18-00599-TSZ, Dkts. 1, 41, and 43-4 at

19   30, not from Ms. Bishop or her lawyer. And contrary to GS Devlin’s false accusations, Ms.

20   Bishop’s lawyer shared her Complaint with lawyers for the U.S. Attorney’s office before filing it

21   in court for the express purpose of asking whether it contained text that the U.S. Attorney’s

22   Office believed should be filed under seal. The U.S. Attorney’s office did not ask to seal or

23   redact GS Devlin’s name or affiliation with ATF, and indeed the ATF’s publicly filed Answer

24   mentioned him by name. See id. Dkt. 14 (e.g., ¶¶ 5.11.5, 5.12, and 5.14). Instead, the U.S.

25   Attorney’s Office asked Ms. Bishop’s lawyer to redact from the public filing other information,

26   which the parties stipulated to in an order signed by the Court. See id. Dkts. 2, 3, and 13. And,

27   the U.S. Attorney’s Office could have, but did not, designate the photograph of GS Devlin’s

     COMPLAINT - 4                                                              MACDONALD HOAGUE & BAYLESS
                                                                                  705 Second Avenue, Suite 1500
                                                                                     Seattle, Washington 98104
                                                                                Tel 206.622.1604 Fax 206.343.3961
     11256.01 ni086703
                         Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 5 of 125



 1   tattoo as subject to the Protective Order entered by the Court. See id. Dkt. 21. In sum,

 2   GS Devlin’s public attacks on Ms. Bishop were scurrilous and retaliatory.

 3                5.8      In his public email, GS Devlin repeated the defamatory and race-based criticisms

 4   of Plaintiff and her work performance, experience, and work ethic that he had made about her

 5   creating the hostile work environment that had led to her federal lawsuit for race discrimination,

 6   harassment, and retaliation that ATF had just settled.           He wrote: “I am guilty of calling

 7   Cheryl [Bishop] a trainwreck. My use of that word was never based on Cheryl’s race. It was

 8   based on her incompetence as an agent and lack of investigative experience.” Id. (Emphasis

 9   added). On top of this repeat of his public attack on Ms. Bishop, GS Devlin attached his own

10   testimony in her federal lawsuit, Exhibit A—in which he stated, restated, and justified his racist

11   criticisms of Plaintiff, as set forth in paragraph 5.2 above.

12                5.9      Several ATF employees reported to their superiors in management that they had

13   received GS Devlin’s email and that it was offensive. The widespread receipt of GS Devlin’s

14   email was reported up the ATF chain of command from the Seattle Field Office through each

15   layer of management of headquarters all the way to the Director of ATF. The email and

16   attachments were shared with the ATF Chief of Staff, the Deputy Assistant Director, and with

17   ATF’s Internal Affairs Division. At the time GS Devlin sent his email, each member of

18   Plaintiff’s chain of command all the way up to the Director of the Agency, had been aware of the

19   Plaintiff’s prior EEO allegations and the previous lawsuit that she had filed. Some, such as

20   Plaintiff’s ASAC and SAC, had personally investigated or overseen the investigation of some of

21   her EEO allegations. And since GS Devlin attached the Seattle Times article about the settlement

22   of that lawsuit and his own deposition testimony during the litigation, it was unmistakable to

23   each member of Plaintiff’s chain of command, the ATF Chief of Staff, the Deputy Assistant

24   Director, and Internal Affairs that her protected activity prompted GS Devlin’s email smearing

25   her throughout the Agency and beyond, and that the email was publicly disparaging of

26   Ms. Bishop.

27

     COMPLAINT - 5                                                               MACDONALD HOAGUE & BAYLESS
                                                                                   705 Second Avenue, Suite 1500
                                                                                      Seattle, Washington 98104
                                                                                 Tel 206.622.1604 Fax 206.343.3961
     11256.01 ni086703
                         Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 6 of 125



 1                5.10       GS Devlin’s email violated multiple ATF policies, including:

 2                       •   ATF Order 86l0.1D, Integrity and Other Investigations, Section 11 (REPORTING

 3                           ALLEGATIONS OF MISCONDUCT AND CRIMINAL ACTIVITY);

 4                       •   ATF 0 2140.1A, Adverse Action and Discipline, Section 11 (AUTHORITY TO

 5                           INVESTIGATE MISCONDUCT);

 6                       •   ATF 0 2130.lB, Conduct and Accountability, Section 15 (DISCRIMINATION

 7                           AND     HARASSMENT)             and   Section   19   (REPORTING          EMPLOYEE

 8                           MISCONDUCT);

 9                       •   ATF Order 2130.3A, Harassment in the Workplace, Section 7 (ROLES AND

10                           RESPONSIBLITIES) and Section 8 (REPORTING).

11                       •   Section 19: ATF 017 2140.1 A. Adverse Action and Discipline. Section 11: ATF.

12                5.11       ATF Policy includes the following requirements of supervisors and managers:

13                       •   Taking all necessary steps to prevent harassment in the work environment;

14                       •   Ensuring that, if harassment does occur, it is eliminated in a manner that is

15                           prompt, effective, and minimizes the effect on the victim to the extent possible

16                           upon being informed of a claim of harassing conduct within their area of

17                           responsibility and authority;

18                       •   Taking immediate and appropriate corrective action to hold those who engage in

19                           harassing conduct accountable, including promptly reporting allegations and

20                           information of harassing conduct to IAD [Internal Affairs Division]; and

21                       •   Upon being informed of a claim of harassing conduct within their area of

22                           responsibility and authority, providing interim relief to the alleged victims of

23                           harassment pending the outcome of the investigation to ensure that further

24                           harassment does not occur.

25   Excerpts of ATF Order 2130.3A Harassment in the Workplace, Section 7, Subparagraph b.

26                5.12       In response to GS Devlin’s email, ATF did not investigate who had received the

27   email and what any of the 150 plus recipients had done with it. ATF did not interview GS

     COMPLAINT - 6                                                                   MACDONALD HOAGUE & BAYLESS
                                                                                       705 Second Avenue, Suite 1500
                                                                                          Seattle, Washington 98104
                                                                                     Tel 206.622.1604 Fax 206.343.3961
     11256.01 ni086703
                         Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 7 of 125



 1   Devlin to determine who he had sent his email to or whether he had taken other steps to harass or

 2   retaliate against Plaintiff. ATF did not discipline GS Devlin for his misconduct. Instead,

 3   Plaintiff’s SAC claims that he “verbally counseled” Devlin and “considered the matter closed.”

 4   Within ATF, counseling is not a form of discipline. And despite claiming to have counseled

 5   GS Devlin, the SAC asserted he did not recognize that GS Devlin’s email “may be construed as

 6   misconduct” implicating the ATF’s Harassment in the Workplace policy, which required him to

 7   report it to the Internal Affairs Division (IAD), until someone else pointed it out to him.

 8   Exhibit E is a true copy of the SAC’s email to this effect.

 9                5.13     But the SAC undermined his purported referral to IAD, by writing to IAD: “After

10   review, I am prepared to handle this matter ATF O 8610.1C, Paragraph 27, Management

11   Referrals.” This meant that if IAD declined to take any action then the matter would be referred

12   back to the SAC. And predictably, that is exactly what happened. Exhibit F is a true copy of

13   IAD’s “Management Referral” back to the SAC—who then took no action whatsoever. ATF has

14   since promoted the SAC.

15                5.14     Nor did ATF instruct any of its employees who had received Devlin’s email to

16   refrain from forwarding the email to others inside or outside the Agency.                  ATF did not

17   communicate to its employees that GS Devlin’s retaliatory conduct was prohibited or

18   reprehensible. Neither did ATF communicate to its employees that GS Devlin’s criticisms of

19   Ms. Bishop were false or that she was in fact a skilled, respected, hardworking, and

20   accomplished ATF Supervisor. Nor did ATF communicate to its employees that such retaliation

21   will not be tolerated when employees come forward to bring EEO complaints. Finally, ATF

22   never asked Ms. Bishop what effect the wide-spread email had on her work environment or

23   whether she needed any help or support as a result. And ATF took no steps to remediate the

24   mistreatment of Ms. Bishop or any steps reasonably calculated to prevent it from recurring.

25                5.15     In her prior federal anti-harassment lawsuit, Plaintiff had alleged that the

26   Agency’s “failure to discipline GS Devlin by issuing him only a “caution” —which in ATF is

27   not discipline”—led to Devlin “foreseeably” continuing to abuse Ms. Bishop, disparaging her in

     COMPLAINT - 7                                                              MACDONALD HOAGUE & BAYLESS
                                                                                  705 Second Avenue, Suite 1500
                                                                                     Seattle, Washington 98104
                                                                                Tel 206.622.1604 Fax 206.343.3961
     11256.01 ni086703
                         Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 8 of 125



 1   the workplace. Bishop v. Sessions, No. C18-00599-TSZ, Dkt. 41, at p. 24; see Exhibit A (Devlin

 2   Dep. 70:22-71:15). Indeed, according to Devlin’s own testimony during that lawsuit, ATF never

 3   told him to be careful about sending emails. Id. (Devlin Dep. 77:13-17). The Agency’s failure

 4   to take prompt and effective action again violated Ms. Bishop’s rights under Title VII.

 5          History of GS Devlin’s Racism that ATF Failed to Remedy, Leading to this Lawsuit

 6                5.16     In late April 2016, as Agent Bishop was planning to leave Seattle for a one-year

 7   detail in Washington D.C., Agent Bishop was asked to serve as an acting Group Supervisor (GS)

 8   in the Eugene, Oregon ATF office substituting for GS Brad Devlin—who was being considered

 9   for a promotion to ATF Internal Affairs. To sabotage Agent Bishop, GS Devlin made damaging

10   and disparaging remarks about her to the ATF agents she would be supervising in Eugene and to

11   Assistant United States Attorneys in Oregon who she needed to work with to perform her job as

12   Group Supervisor there. GS Devlin told them that Agent Bishop lacked the professional

13   qualifications needed and that she would be a “train wreck.”

14                5.17     This was only the most recent racial harassment and discrimination of

15   Agent Bishop, who is African-American, by GS Devlin, who is Caucasian. But it was the first

16   opportunity that GS Devlin had in quite some time to continue abusing her. During previous

17   years, GS Devlin had directly supervised Agent Bishop in Seattle. During that time, and from

18   2009 through 2012, GS Devlin had repeatedly committed racial harassment and discrimination

19   against Agent Bishop, which the Agency ignored and failed to stop. For example:

20                         5.17.1 On January 20, 2009, Agent Bishop raised a concern to GS Devlin that she

21   had not been given her bullet-proof vest. Ignoring her stated concern, GS Devlin assigned her to

22   assist and cover a law enforcement operation thereby putting her life in danger without adequate

23   and required protective gear.

24                         5.17.2 The next month, on February 19, 2009, GS Devlin sent an email explicitly

25   disparaging African-Americans regarding an African-American ASAC to a group of ATF agents,

26   including to SA Bishop and local law enforcement officers.

27

     COMPLAINT - 8                                                                 MACDONALD HOAGUE & BAYLESS
                                                                                     705 Second Avenue, Suite 1500
                                                                                        Seattle, Washington 98104
                                                                                   Tel 206.622.1604 Fax 206.343.3961
     11256.01 ni086703
                         Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 9 of 125



 1                         5.17.3 On the same day, GS Devlin arranged for a presentation to a new Special

 2   Agent in Charge (SAC) about a Special Response Team (SRT) warrant and operation. He

 3   invited all ATF and Task Force Officers in the group to attend, but he excluded Agent Bishop.

 4   All the other agents and task force officers in the group that he invited were white males (ATF

 5   SA Ken Cooper, ATF SA Craig Howe, and ATF-King County Task Force Officer Mike Garske).

 6   ATF Group Supervisor Douglas Krogh witnessed this. GS Devlin did not inform Agent Bishop

 7   of the presentation. Instead, after sitting on a project of developing an operational plan until the

 8   last minute, he then assigned SA Bishop to handle it during the presentation as an excuse so she

 9   would be unavailable to attend.

10                         5.17.4 GS Devlin sent multiple emails to ATF agents under his supervision,

11   including Agent Bishop, mocking African-Americans, including Barack Obama—while Obama

12   was Commander in Chief and President of the United States. Among the racially offensive

13   emails GS Devlin sent was a mock Christmas card showing a black family celebrating the

14   holiday behind bars.

15                         5.17.5 GS Devlin wears a large Nazi-SS tattoo on his bicep that he claims to have

16   obtained for working undercover in a white supremacist gang several years ago. He declined to

17   have it removed at ATF expense and showed it off publically to other ATF agents in front of

18   Agent Bishop while eying her with a grin.

19                         5.17.6 Without provocation, when Agent Bishop asked GS Devlin a question

20   while in his office, GS Devlin walked up to Agent Bishop, yelled at her to her face, and raised

21   his fist towards her as if to hit her while refusing to answer her work-related question.

22                5.18     Agent Bishop reported GS Devlin’s racist conduct to her superiors, but they took

23   no action. In 2009, she reported them to GS Devlin’s supervisor, ASAC Robert Levingston, who

24   claimed he spoke to GS Devlin about his physical threat to her and to ASAC Charlie Smith and

25   SAC Kelvin Crenshaw about GS Devlin’s display of his offensive white supremacist tattoo. But

26   the Agency did not investigate, report the incidents, or take any action.                    During 2016,

27   Agent Bishop spoke more than once with ATF Budget Analyst (BA) Linda Gathercole about

     COMPLAINT - 9                                                                MACDONALD HOAGUE & BAYLESS
                                                                                    705 Second Avenue, Suite 1500
                                                                                       Seattle, Washington 98104
                                                                                  Tel 206.622.1604 Fax 206.343.3961
     11256.01 ni086703
                         Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 10 of 125



 1   Supervisor Devlin’s discriminatory and harassing behavior. Likewise, during and before 2016,

 2   Agent Bishop spoke on more than one occasion with Division Operations Officer (DOO)

 3   Casey Xiong about GS Devlin’s discriminatory and harassing behavior.                  And in several

 4   conversations with ASAC Celinez Nunez, Agent Bishop had described the history and pattern of

 5   GS Devlin committing incidents of racial harassment and discrimination.

 6                5.19     Despite ATF’s knowledge that Group Supervisor Brad Devlin has engaged in

 7   discriminatory behavior and racial harassment and brings racist attitudes to work, the Agency

 8   repeatedly looked the other way.

 9                5.20     In April 2016, a colleague in the Portland, Oregon ATF office, GS

10   Colleen Domenech, reported to Agent Bishop that GS Devlin was sabotaging Ms. Bishop to

11   other agents and Assistant U.S. Attorneys. In response, Agent Bishop emailed GS Devlin asking

12   him to stop. In response, he feigned ignorance, claiming to “have no idea what you are talking

13   about” and that he has “not disparaged you to anyone.” But he admitted to her that he had

14   expressed his opinion of her, when asked by others.

15                5.21     Deeply troubled that GS Devlin was undermining her reputation and authority

16   within the agency and to the U.S. Attorney’s Office where she would be stationed, Agent Bishop

17   told her superior, ASAC Nunez, about GS Devlin’s misconduct. And, on April 21, 2016,

18   Agent Bishop forwarded to ASAC Nunez her email exchanges with GS Devlin. That same day,

19   ASAC Nunez forwarded the emails to SAC Dawson and discussed the issue with him because,

20   Nunez wrote, “I will need to address it.”

21                5.22     On May 2, 2016, Agent Bishop again met with ASAC Nunez. ASAC Nunez told

22   Agent Bishop that she had a “candid” conversation with Group Supervisor Devlin about his

23   recent disparaging comments about Agent Bishop. But ASAC Nunez made no mention of the

24   ATF investigating or disciplining him for his misconduct or taking any action at all.

25   ASAC Nunez asked Agent Bishop, “would it make you feel better if I wrote a letter for his file?”

26   ASAC Nunez said, “You know, he will probably just wipe his ass with it.” ASAC Nunez said

27   that if Agent Bishop “felt strongly about it” and “if it would make you feel better” to have

     COMPLAINT - 10                                                           MACDONALD HOAGUE & BAYLESS
                                                                                705 Second Avenue, Suite 1500
                                                                                   Seattle, Washington 98104
                                                                              Tel 206.622.1604 Fax 206.343.3961
     11256.01 ni086703
                         Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 11 of 125



 1   ASAC Nunez put something in Devlin’s file then Agent Bishop was welcome to send

 2   ASAC Nunez something in writing and include any relevant documents. ASAC Nunez told

 3   Agent Bishop that it was “too bad previous managers did not handle the situation” with Devlin.

 4                5.23     In response, the following day, in a memorandum dated May 3, 2016,

 5   Agent Bishop reported to her ATF Seattle Field Division Management, ASAC Celinez Nunez

 6   and SAC Douglas Dawson, that ATF Group Supervisor Brad Devlin had racially harassed and

 7   discriminated against her.

 8                5.24     The next day, May 4, 2016, Agent Bishop saw Seattle Field Office SAC Dawson

 9   standing outside the door of his office. She asked to speak with him to discuss her complaint

10   memo dated May 3, 2016, so that he could hear directly from her why she had written it.

11   SAC Dawson invited Agent Bishop into his office, and they talked about her concerns and the

12   incidents reported in her memo. It was apparent from his behavior and remarks that

13   SAC Dawson was familiar with the contents of her memo. Agent Bishop talked to SAC Dawson

14   about incidents outlined in her memo and how emotionally painful and tiring it had been for her

15   dealing with GS Devlin’s abusive behavior over the years and that ATF never took action to stop

16   it. She told SAC Dawson that the latest incidents in which Devlin had been harassing her were

17   completely unprofessional, and that he had not only defamed and bad-mouthed her inside the

18   Agency but also had inflicted harm by defaming her to others outside the agency, which could

19   interfere with her ability to perform her job effectively. SAC Dawson agreed that GS Devlin had

20   probably harmed her professional reputation. SAC Dawson then told her that he had been the

21   class coordinator when GS Devlin was a new hire at the academy. SAC Dawson told her that

22   GS Devlin “had issues” even then and stated “Devlin has always been a separatist” racially.

23                5.25     On or about May 5, 2016, Agent Bishop was speaking with ASAC Nunez just

24   outside the door of ASAC Nunez’s office about Bishop’s May 3, 2016 complaint memo.

25   ASAC Nunez said that SAC Dawson had told her, “Devlin does not like black people.”

26

27

     COMPLAINT - 11                                                           MACDONALD HOAGUE & BAYLESS
                                                                                705 Second Avenue, Suite 1500
                                                                                   Seattle, Washington 98104
                                                                              Tel 206.622.1604 Fax 206.343.3961
     11256.01 ni086703
                         Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 12 of 125



 1                5.26     The next day, May 6, 2016, ASAC Nunez and SAC Dawson spoke to GS Devlin,

 2   who confirmed that he wears a “German Eagle SS lightning bolt tattoo” that he received to work

 3   undercover with a white supremacist organization.

 4                                 History of ATF’s Retaliation Against Ms. Bishop

 5                5.27     In her previous federal lawsuit, Plaintiff alleged that in retaliation for her alleging

 6   race discrimination and harassment by GS Devlin, the Agency undermined her promotional

 7   detail by stripping her of her specialty position as canine handler and by notifying her that upon

 8   returning from ATF headquarters she would have to relocate to Portland, Oregon, where she

 9   would have to have frequent interaction with GS Devlin, and to face the prospect of him

10   periodically supervising her. As a result, Plaintiff did not go on the promotional detail and was

11   deprived of both the professional development that it would have entailed and the stepping stone

12   to advancement that it would have created.

13                5.28     As a result of Plaintiff’s prior EEO complaints and federal lawsuit, ATF did not

14   discipline GS Devlin or any employee.

15                5.29     In her prior lawsuit, Plaintiff had alleged:

16                Defendant failed to remedy and prevent the racial harassment that Agent Bishop
17                was and is subjected to in her workplace. And Defendant discriminated and
                  retaliated against her for reporting that harassment, altering the terms and
18                conditions of her promotional detail. Completing an assignment at ATF HQ is a
                  requirement for promoting to grade GS15. Defendant’s conduct illegally
19                interfered with Agent Bishop fulfilling that requirement causing her harm. And,
                  Defendant’s conduct illegally proximately caused her other financial harm and
20
                  emotional distress.
21
     Bishop v. Sessions, No. C18-00599-TSZ, Dkt. 1, ¶ 5.42.
22
                  5.30     ATF’s failure to timely remedy and prevent the discrimination, harassment, and
23
     retaliation that Plaintiff alleged in her prior lawsuit is material evidence relevant to proving GS
24
     Devlin’s illegal motivations, notice to Defendant, failure of Defendant to promptly remedy and
25
     prevent illegal conduct, Defendant’s illegal motivation and conduct, and that these were
26
     proximate causes of GS Devlin’s violations after the resolution of Ms. Bishop’s first lawsuit
27
     alleged herein and the harm that they have caused Ms. Bishop.

     COMPLAINT - 12                                                                   MACDONALD HOAGUE & BAYLESS
                                                                                        705 Second Avenue, Suite 1500
                                                                                           Seattle, Washington 98104
                                                                                      Tel 206.622.1604 Fax 206.343.3961
     11256.01 ni086703
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 13 of 125
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 14 of 125




                     EXHIBIT A
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 15 of 125




                           106
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 16 of 125




                           107
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 17 of 125




                           108
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 18 of 125




                           109
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 19 of 125




                           110
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 20 of 125




                           111
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 21 of 125




                           112
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 22 of 125




                           113
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 23 of 125




                           114
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 24 of 125




                           115
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 25 of 125




                           116
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 26 of 125




                           117
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 27 of 125




                           118
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 28 of 125




                           119
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 29 of 125




                           120
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 30 of 125




                           121
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 31 of 125




                           122
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 32 of 125




                           123
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 33 of 125




                           124
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 34 of 125




                           125
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 35 of 125




                           126
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 36 of 125




                           127
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 37 of 125




                           128
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 38 of 125




                           129
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 39 of 125




                           130
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 40 of 125




                           131
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 41 of 125




                           132
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 42 of 125




                           133
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 43 of 125




                           134
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 44 of 125




                           135
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 45 of 125




                           136
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 46 of 125




                           137
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 47 of 125




                           138
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 48 of 125




                           139
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 49 of 125




                           140
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 50 of 125




                           141
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 51 of 125




                           142
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 52 of 125




                           143
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 53 of 125




                           144
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 54 of 125




                           145
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 55 of 125




                           146
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 56 of 125




                           147
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 57 of 125




                           148
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 58 of 125




                           149
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 59 of 125




                           150
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 60 of 125




                           151
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 61 of 125




                           152
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 62 of 125




                           153
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 63 of 125




                           154
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 64 of 125




                           155
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 65 of 125




                           156
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 66 of 125




                           157
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 67 of 125




                           158
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 68 of 125




                           159
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 69 of 125




                           160
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 70 of 125




                           161
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 71 of 125




                           162
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 72 of 125




                           163
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 73 of 125




                           164
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 74 of 125




                           165
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 75 of 125




                           166
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 76 of 125




                           167
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 77 of 125




                           168
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 78 of 125




                           169
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 79 of 125




                           170
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 80 of 125




                           171
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 81 of 125




                           172
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 82 of 125




                           173
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 83 of 125




                           174
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 84 of 125




                           175
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 85 of 125




                           176
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 86 of 125




                           177
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 87 of 125




                           178
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 88 of 125




                           179
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 89 of 125




                           180
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 90 of 125




                           181
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 91 of 125




                           182
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 92 of 125




                           183
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 93 of 125




                           184
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 94 of 125




                           185
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 95 of 125




                           186
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 96 of 125




                           187
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 97 of 125




                           188
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 98 of 125




                           189
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 99 of 125




                           190
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 100 of 125




                            191
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 101 of 125




                            192
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 102 of 125




                            193
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 103 of 125




                            194
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 104 of 125




                            195
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 105 of 125




                            196
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 106 of 125




                            197
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 107 of 125




                            198
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 108 of 125




                            199
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 109 of 125




                            200
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 110 of 125




                      EXHIBIT B
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 111 of 125




                            103
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 112 of 125




                            104
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 113 of 125




                            105
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 114 of 125




                      EXHIBIT C
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 115 of 125




                            023
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 116 of 125




                            024
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 117 of 125




                            025
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 118 of 125




                      EXHIBIT D
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 119 of 125




                            448
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 120 of 125




                            449
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 121 of 125




                      EXHIBIT E
           Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 122 of 125



From:           Plea~ants Darek G
To:             Baudhuin, William S,
Subject:        Referral of Potential Misconduct
Date:           Monday, December 2,20192:53:00     PM
Attachments:    DEVLIN Email and Attachments,pdf
Importance:     High




SA Baudhuin,

      1. On 21 November, Special Agent Bradford Devlin sent an email
         (attached) to an unknown/undisclosed number of persons.
             a. Upon reviewing the email I telephonically contacted Special
                Agent Devlin and immediately verbally counseled him
                regarding the email and considered the matter closed.

     2. Subsequently, concerns have been raised to me that Special Agent
        Devlin's email may be construed as misconduct lAW ATF 0
        2130.3A Harassment in the Workplace.
          a. Irequest lAD review the associated email for potential
             misconduct as soon as possible.

     3. After review, I am prepared to handle this matter ATF 0 8610.1 C,
        Paragraph 27, Management Referrals.

VIR,
DP
                                    Darek G. Pleasants
                                 Special Agent in Charge
                                ATF - Seattle Field Division
                            1521 1st Avenue South, Suite 600
                                   Seattle, WA 98134
                                darek.pleasants@atf.gov
                                 Office: 206-204-3205
                                 Mobile: 314-591-7617




                                                        281
Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 123 of 125




                      EXHIBIT F
           Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 124 of 125

IA                                                  U.S. Department of Justice

vi                                                  Bureau of Alcohol, Tobacco,
                                                    Firearms and Explosives

                                                    Seattle Field Division

                                                    1521 l" A re. S.• Suire 600
                                                    Seattle, Washingtoll 98134
                                                    www arf.gov


                                                                                     787000:DGP
                                            JAN -, 3 2020                            861O.C




MEMORANDUM          TO:        Special Agent in Charge
                               Internal Affairs Division

                FROM:          Special Agent in Charge
                               Seattle Field Division

            SUBJECT:           Management      Referral for Action


The purpose of this memo is to provide response to Internal Affairs Division Incident Report
#20208049 DEVLIN, Bradford L., received by the Seattle Field Division on 6 January 2020.

Upon receipt of the referral, Special Agent in Charge (SAC) Seattle Field Division reviewed the
facts associated with the incident report. On 21 November 2019, Special Agent Bradford Devlin
sent an email (attached) to an unknown/undisclosed    number of persons. Upon reviewing the
ernail, in my role as SAC Seattle Field Division, 1 immediately contacted Special Agent Devlin
by telephone and verbally counseled him regarding the email.

Subsequently, concerns were raised      to me by ATF's Office of Chief Counsel that Special Agent
Devlin's email may be construed as      misconduct lAW ATF 0 2130.3A, Harassment in the
Workplace. Given ATF 0 2130.3A           requires that all potential allegations of harassment be
referred to lAD, I contacted Internal    Affairs on 2 December 2019 and requested a review for
potential misconduct be conducted.

On 6 January 2020, Incident Report #20208049 was returned for action lAW ATF 0 8610.1 C,
Paragraph 27, Management Referrals,

Based upon the totality of the circumstances, SAC Seattle has determined that counseling
conducted with SA Devlin on 21 November 2019 was the appropriate corrective action and
further discipline was not warranted.




                                                    289
             Case 2:20-cv-01375 Document 1 Filed 09/17/20 Page 125 of 125


                                                 -2-

Special Agent in Charge
Internal Affairs


Seattle Field Division anticipates no further action on this matter.

Special Agent Bradford L. Devlin retired from ATF officially on 31 December 2019.




Enclosures

cc: DAD-West




                                                   290
